Title: Treasury Department Circular to the Collectors of the Customs, 30 September 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury DepartmentSeptember 30th 1790
Sir
I request you to furnish me as soon as may be with the Forms of reports entries Oaths Bonds Certificates and other Documents & papers that shall have been adopted by you in the execution of the several laws which concern your Office. This will of course not include those papers or proceedings for which forms have been sent from this Department. Any papers of the nature above described remaining in your Office which were used in the Custom Houses of your State & any Foreign papers of the same kind that you may have collected from time to time may also be transmitted. The purpose of what I now desire is with the aid of these precedents to digest a general & uniform plan of Custom House documents, which will conduce to order facilitate business & give satisfaction.
I am Sir   Your Obedient Servant
A Hamilton
